Case: 14-50351      Document: 00512854459         Page: 1    Date Filed: 12/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50351
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 2, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HOMERO ELEAZAR SANCHEZ-LARITA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-957-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Homero Eleazar Sanchez-Larita pleaded guilty to illegal reentry after
removal, in violation of 8 U.S.C. § 1326. The district court imposed a sentence
of 43 months of imprisonment, which was within the applicable sentencing
guidelines range.       On appeal, Sanchez-Larita challenges the substantive
reasonableness of his sentence, arguing that it is greater than necessary to
achieve the sentencing goals of 18 U.S.C. § 3553(a).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50351     Document: 00512854459      Page: 2    Date Filed: 12/02/2014


                                  No. 14-50351

      As an initial matter, Sanchez-Larita contends that the applicable
guidelines provision, U.S.S.G. § 2L1.2, is not empirically based and, therefore,
his sentence should not be subject to the presumption of reasonableness
normally due to within-guidelines range sentences. However, he concedes that
this argument is foreclosed. See United States v. Duarte, 569 F.3d 528, 529-31
(5th Cir. 2009); United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th
Cir. 2008).
      Because Sanchez-Larita objected in the district court, we review for
substantive reasonableness, in light of the § 3553(a) factors, under an abuse of
discretion standard. See Gall v. United States, 552 U.S. 38, 49-51 (2007). A
within-guidelines sentence is entitled to a presumption of reasonableness.
United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). “The presumption
is rebutted only upon a showing that the sentence does not account for a factor
that should receive significant weight, it gives significant weight to an
irrelevant or improper factor, or it represents a clear error of judgment in
balancing sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009).
      The district court heard and considered Sanchez-Larita’s arguments for
a downward variance. It specifically considered his brief criminal history, his
three prior removals, his past drug use, and his efforts at drug rehabilitation.
The district court also stated that the sentence was based on the § 3553(a)
factors, particularly Sanchez-Larita’s history and characteristics as well as the
needs for deterrence and to protect the public. Sanchez-Larita’s disagreement
with the district court’s weighing of the § 3553(a) factors is insufficient to rebut
the presumption of reasonableness that attaches to a within-guidelines
sentence. See Cooks, 589 F.3d at 186; Gall, 552 U.S. at 49-51.
      AFFIRMED.



                                         2